


117 HR 1554 IH: Nuclear SLCM Ban Act of 2021
U.S. House of Representatives
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 1554
IN THE HOUSE OF REPRESENTATIVES

March 3, 2021
Mr. Courtney (for himself, Mr. McGovern, Ms. Lee of California, Mr. Huffman, Mr. Beyer, Mr. Garamendi, Mr. Cohen, Mr. Gallego, and Mr. Khanna) introduced the following bill; which was referred to the Committee on Armed Services

A BILL
To prohibit the use of funds for the research and development, production, or deployment of the nuclear-armed sea-launched cruise missile and its associated nuclear warhead.


1.Short titleThis Act may be cited as the Nuclear SLCM Ban Act of 2021. 2.FindingsCongress makes the following findings:
(1)The United States nuclear arsenal comprises approximately 3,800 nuclear warheads in the active stockpile and a force structure of long-range and short-range delivery systems, including— (A)land-based intercontinental ballistic missiles;
(B)submarine-launched ballistic missiles that can deliver both low-yield and higher-yield nuclear warheads; (C)long-range strategic bomber aircraft capable of carrying nuclear-armed air-launched cruise missile and nuclear gravity bombs; and
(D)short-range fighter aircraft that can deliver nuclear gravity bombs. (2)In 2010, the United States retired the nuclear-armed sea-launched cruise missile, or the TLAM–N, after concluding in the 2010 Nuclear Posture Review that the capability serve[d] a redundant purpose in the U.S. nuclear stockpile.
(3)Ten years later, in 2020, the United States initiated studies into a new nuclear-armed sea-launched cruise missile and associated warhead, after concluding in the 2018 Nuclear Posture Review that the weapon system would provide a non-strategic regional presence and an assured response capability. (4)The United States possesses an array of nuclear weapons systems, including both air- and sea-based capabilities, that provide an effective regional deterrent presence, making the nuclear-armed sea-launched cruise missile a redundant, unnecessary capability.
(5)Deploying nuclear-armed sea-launched cruise missiles on attack submarines or surface ships risks detracting from the core military missions of such submarines and ships, such as tracking enemy submarines, protecting United States carrier groups, and conducting conventional strikes on priority land targets. (6)Stationing nuclear-armed sea-launched cruise missiles on such submarines or ships also risks complicating port visits and joint operations with some allies and partners of the United States, which in turn would reduce the operational effectiveness of such submarines and ships and the deterrent value of deployed nuclear-armed sea-launched cruise missiles.
(7)A January 2019 analysis of the Congressional Budget Office estimated that the projected costs of the nuclear-armed sea-launched cruise missile program from 2019 to 2028 would total $9,000,000,000, adding additional costs and resource requirements to the United States nuclear modernization program and increasing pressure on the Navy budget as the service plans for increases in shipbuilding while funding the Columbia-class submarine program. (8)The cost of this new program will be larger, as this estimate did not account for costs related to integrating nuclear-armed sea-launched cruise missiles on attack submarines or surface ships, nuclear weapons-specific training for Navy personnel, or storage and security for nuclear warheads.
3.Prohibition on use of funds for research and development, production, or deployment of nuclear-armed sea-launched cruise missile and associated warheadNone of the funds authorized to be appropriated or otherwise made available for fiscal year 2022 or any fiscal year thereafter for the Department of Defense or the Department of Energy may be obligated or expended for the research and development, production, or deployment of the nuclear-armed sea-launched cruise missile and its associated nuclear warhead.  